 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
     ALLEN HAMMLER,                                1:19-cv-01149-DAD-GSA-PC
12
                                                   ORDER DISREGARDING ADDENDUM
13                 Plaintiff,                      TO OBJECTIONS, FILED ON
                                                   DECEMBER 19, 2019, AS UNTIMELY
14         vs.                                     FILED
                                                   (ECF No. 11.)
15   COMPOSE, et al.,

16               Defendants.

17

18
            Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
19
     action pursuant to 42 U.S.C. § 1983. On August 23, 2019, Plaintiff filed the Complaint
20
     commencing this action. (ECF No. 1.)
21
            On September 10, 2019, the undersigned Magistrate Judge entered findings and
22
     recommendations, recommending that Plaintiff be denied leave to proceed in forma pauperis
23
     with this case pursuant to 28 U.S.C. § 1915(g), and be required to pay the $400.00 filing fee for
24
     this case in full. (ECF No. 5.) Plaintiff was granted fourteen days in which to file objections to
25
     the findings and recommendations. (Id.) On October 24, 2019, Plaintiff filed objections. (ECF
26
     No. 9.) On December 18, 2019, the district court adopted the findings and recommendations and
27
     required Plaintiff to pay the $400.00 filing fee for this case in full within thirty days from the
28
     date of service of the order. (ECF No. 10.)

                                                     1
 1          On December 19, 2019, Plaintiff filed an Addendum to his objections to his findings and
 2   recommendations. (ECF No. 11.) Plaintiff’s Addendum is untimely. The time period for filing
 3   objections has passed, and Plaintiff’s Addendum was filed too late. Therefore, the Addendum
 4   shall be disregarded by the court as untimely filed.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1.      Plaintiff’s Addendum to his objections to the findings and recommendations, filed
 7   on December 19, 2019, is DISREGARDED as untimely filed and shall not be considered by the
 8   court; and
 9          2.      The court’s order issued on December 18, 2019, which denied Plaintiff leave to
10   proceed in forma pauperis in this case and ordered Plaintiff to pay the $400.00 filing fee for this
11   case within 30 days of the date of service of that order, remains in effect.
12
     IT IS SO ORDERED.
13

14      Dated:     December 30, 2019                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
